Citation Nr: 1020308	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In a July 2009 decision, the Board denied the claim to 
reopen.  The Veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2010 
Order, the Court granted a Joint Motion for Remand (JMR), 
vacating the Board's July 2009 decision and remanding the 
issue to the Board.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO 
denied a claim of entitlement to service connection tinnitus.

2.  The evidence associated with the claims file subsequent 
to the October 2004 rating decision, by itself, or in 
conjunction with the previously considered evidence, relates 
to an established fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).


2.  The evidence received subsequent to the October 2004 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for tinnitus as a 
result of his time in service.  Service connection for 
tinnitus was denied in an October 2004 rating decision.  At 
that time, the evidence of record showed that the Veteran's 
tinnitus was not likely due to noise exposure as a result of 
explosions in service.  The Veteran was provided notice of 
this decision later that same month; however, he did not file 
an appeal and the decision became final.  See 38 C.F.R. 
§ 7105.  In February 2006, he requested that his claim be 
reopened; such request was denied by the RO in June 2006 
rating decision that is the subject of the present appeal.

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

Upon review of the record, the Board finds that the evidence 
received since the October 2004 rating decision is new and 
material.  In a November 2005 statement, R.S., a fellow 
serviceman, reported that he and the Veteran served in the 
Gulf of Tonkin during Vietnam on the USS Kitty Hawk CV 63.  
R.S indicated that he and the Veteran were exposed to very 
high pitched noise from jet engines without the use of 
hearing protection.  In February and May 2006 statements, the 
Veteran indicated that he was exposed to high powered jet 
aircraft during service on the USS Kitty Hawk, which caused 
him "discomfort of ringing in the ears over the last 10 
years."  These statements demonstrate that the Veteran was 
exposed to noise in service while serving on the USS Kitty 
Hawk, distinct from noise exposure considered in the earlier 
rating decision.  These statements were not of record at the 
time of the October 2004 rating decision and relate to an 
unestablished fact.  Thus, the claim is reopened.  38 
U.S.C.A. § 5108.  

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened; the appeal is 
granted to this extent only.


REMAND

The Veteran contends that his tinnitus is due to noise 
exposure in service.  


Service treatment records are negative for complaints, 
treatment, or a diagnosis of tinnitus.  Post-service VA 
outpatient treatment records dated in November 2003 
demonstrate that the Veteran sought treatment for a cold, 
indicating, that he could not hear anything from his right 
ear, specifically, he is experiencing a "lot of ringing in 
the right ear."  

The report of a September 2004 VA audiometric examination 
included a diagnosis of tinnitus, but the examiner opined 
that it is unlikely that the Veteran's tinnitus condition is 
related to a paint remover explosion that occurred during 
service.  

Statements added to the record subsequent to that VA 
examination detail in-service noise exposure under different 
circumstances; that is, jet aircraft. 

Based upon the aforementioned evidence, a VA examination is 
necessary to determine whether the Veteran's tinnitus is related 
to service, including whether it is related to noise exposure in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of his tinnitus.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly post-
service treatment records, including the 
September 2004 VA audiometric examination.  

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not the any 
currently diagnosed tinnitus is related to 
noise exposure in service?  

A complete rationale for any opinion 
expressed must be given.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


